Citation Nr: 0927776	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder, panic 
disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to December 
1988, with subsequent service in the United States Navy 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2004, the Veteran and her spouse testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the Waco RO.  A transcript of this hearing was prepared and 
associated with the claims file.

In March 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
an acquired psychiatric disability, to include major 
depressive disorder, panic disorder, and PTSD.  She 
essentially claims that these disabilities were caused by 
military service.  

At her October 2008 VA mental disorders examination, the 
Veteran reported that she began having symptoms of emotion 
distress in 1986 when she was sexually assaulted by a fellow 
seaman.  

The Board has an enhanced duty to assist the appellant with 
the development of a claim for service connection for PTSD as 
a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault has occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).

In the case at hand, the Veteran's allegations of in-service 
rape were first raised following the March 2007 remand.  At 
the time of that remand, the issue on appeal had been 
consistently characterized as a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include major depressive disorder and panic disorder.  As 
noted, following the remand, the Veteran put forth 
allegations of an in-service rape.  In addition, medical 
records associated with the claims file include diagnoses of 
PTSD.  Therefore, the Board has recharacterized the issue on 
appeal to include PTSD.  See Clemons v. Shinseki, __ Vet. 
App. __ (Feb. 19, 2009) (per curiam order) (holding that a 
specific claim for service connection for PTSD may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder, 
particularly when the Veteran's symptoms are the same for 
both diagnoses).

Furthermore, as the claim now encompasses PTSD and 
allegations of sexual assault, the Board therefore finds that 
another remand is warranted in order to ensure that adequate 
notice has been provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2008). Specifically, the Veteran should 
be told to submit detailed information 
regarding her claimed in-service stressor, 
including the dates, times, and locations 
of the claimed stressor and names of the 
parties involved.  38 U.S.C.A. § 5103(a) 
(West 2002).  Notice must also comply with 
the special provisions regarding personal 
assault, including notification of the 
alternative sources of evidence the 
appellant may submit or evidence of 
behavioral changes that may support her 
claim.  All steps taken to verify any 
stressor should be documented in the 
claims folder.

2.  Request that the Veteran's entire 
service personnel file is sent to VA from 
the National Personnel Records Center.

3.  If credible supporting evidence of the 
Veteran's claimed stressor is received, 
the Veteran should be scheduled for 
another appropriate VA examination.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  The 
examiner should be advised of credible 
supporting evidence of any of the reported 
stressors.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  

If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  As to any other 
disability diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not related to the 
Veteran's military service.  The rationale 
for all opinions expressed should be 
explained.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for proper 
review of the medical history.  The VA 
examiner must also be provided a 
description of all verified stressors.  

Consideration should be given to evidence 
that might tend to support or corroborate 
the occurrence of a personal assault, such 
as evidence of behavioral changes, etc. 38 
C.F.R. § 3.304(f)(3).  (If the examiner 
concludes that an in-service personal 
assault led to the development of a 
psychiatric disability, the evidence 
relied on to conclude that the assault 
occurred should be specifically noted.)  
The report of examination should include a 
complete rationale for all opinions 
expressed.

4.  After the development requested above 
has been completed, review the expanded 
record, including any evidence that was 
added to the record since the most recent 
RO adjudication, and readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




